Case 3:20-cv-00112-JAG Document 29-2 Filed 04/20/20 Page 1 of 5 PageID# 342




                       EXHIBIT B
Case 3:20-cv-00112-JAG Document 29-2 Filed 04/20/20 Page 2 of 5 PageID# 343




      CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

       PLUMBERS           AND      PIPEFITTERS          NATIONAL          PENSION        FUND
(“Plaintiff”) declares:
       1.      Plaintiff has reviewed a complaint filed in this matter and authorizes
the filing of a lead plaintiff motion.
       2.      Plaintiff did not acquire the security that is the subject of this action at
the direction of plaintiff’s counsel or in order to participate in this private action or
any other litigation under the federal securities laws.
       3.      Plaintiff is willing to serve as a representative party on behalf of the
class, including providing testimony at deposition and trial, if necessary.
       4.      Plaintiff has made the following transaction(s) during the Class Period
in the securities that are the subject of this action:

Security                 Transaction                Date                  Price Per Share


                                  See attached Schedule A.

       5.      Plaintiff has not sought to serve or served as a representative party in
a class action that was filed under the federal securities laws within the three-year
period prior to the date of this Certification except as detailed below:
             Scheufele v. Tableau Software, Inc., et al., No. 1:17-cv-05753 (S.D.N.Y.)
            In re Alta Mesa Resources, Inc. Sec. Litig., No. 4:19-cv-00957 (S.D. Tex.)




       6.      Plaintiff will not accept any payment for serving as a representative
party on behalf of the class beyond the Plaintiff’s pro rata share of any recovery,

                                                                                         JELD-WEN
Case 3:20-cv-00112-JAG Document 29-2 Filed 04/20/20 Page 3 of 5 PageID# 344




 except such reasonable costs and expenses (including lost wages) directly relating
 to the representation of the class as ordered or approved by the court.
      I declare under penalty of perjury that the foregoing is true and correct.
 Executed this fjT^day of April, 2020.
                                        PLUMBERS AND PIPEFITTERS
                                        NATIONAL PENSION FUND

                                        By:
                                                         'P
                                               Toni C. Inscoe, Fund Administrator




                                         -2-
                                                                              JELD-WEN
Case 3:20-cv-00112-JAG Document 29-2 Filed 04/20/20 Page 4 of 5 PageID# 345


                                SCHEDULE A

                          SECURITIES TRANSACTIONS

               Stock

                Date                 Amount of
              Acquired             Shares Acquired      Price

             01/27/2017                17,600          $23.00
             05/25/2017                 1,100          $31.00
             05/25/2017                 4,099          $30.98
             05/25/2017                15,900          $30.75
             06/08/2017                 4,229          $31.40
             06/09/2017                 4,272          $31.67
             06/28/2017                 1,977          $33.47
             07/05/2017                 2,087          $31.74
             07/11/2017                 2,198          $30.79
             07/25/2017                  700           $32.28
             07/26/2017                  900           $32.52
             07/26/2017                 1,300          $32.47
             07/27/2017                 3,918          $32.37
             08/08/2017                 1,400          $31.15
             08/08/2017                 9,200          $29.99
             08/09/2017                 3,082          $30.85
             08/17/2017                 3,466          $27.99
             11/16/2017                 1,613          $34.66
             11/16/2017                12,300          $33.75
             02/06/2018                 2,677          $37.40
             02/21/2018                 3,600          $33.46
             03/28/2018                 1,100          $30.09
             03/29/2018                 1,400          $30.65
             04/02/2018                  710           $30.21
             05/01/2018                 2,100          $28.45
             05/02/2018                  800           $28.71
             05/02/2018                 3,100          $28.70
             05/03/2018                  800           $29.00
             05/03/2018                 1,800          $29.07
             05/04/2018                 5,059          $28.85
             05/11/2018                 3,806          $28.93
             05/24/2018                 3,371          $27.93
             08/08/2018                 8,184          $25.64
             08/09/2018                 4,600          $24.67
             08/10/2018                 1,818          $24.90
             08/28/2018                 1,000          $24.95
             08/28/2018                 2,200          $25.27
             08/29/2018                 3,239          $25.22

                Date                  Amount of
                Sold                 Shares Sold        Price

             02/21/2017                 2,600          $30.01
             02/22/2017                 4,390          $30.38
             02/23/2017                 1,100          $31.02
             02/23/2017                 1,189          $30.81
       Case 3:20-cv-00112-JAG Document 29-2 Filed 04/20/20 Page 5 of 5 PageID# 346


                             Date                      Amount of
                             Sold                     Shares Sold   Price

                          03/10/2017                      700       $32.10
                          03/13/2017                     1,200      $32.10
                          03/17/2017                     1,700      $32.18
                          03/20/2017                     1,464      $32.16
                          03/21/2017                     2,100      $32.77
                          03/23/2017                      200       $32.70
                          03/28/2017                      957       $32.71
                          06/21/2017                      570       $34.81
                          06/21/2017                     1,200      $34.71
                          09/14/2017                     3,068      $33.10
                          11/06/2017                     1,700      $35.46
                          12/20/2017                     1,100      $39.15
                          12/21/2017                     1,454      $39.11
                          02/08/2018                      600       $36.99
                          02/08/2018                      700       $37.50
                          02/09/2018                      600       $37.37
                          02/15/2018                     1,200      $37.10
                          02/16/2018                      700       $35.39
                          02/16/2018                      773       $36.18
                          02/16/2018                     7,452      $37.69
                          02/28/2018                      800       $29.31
                          02/28/2018                      800       $29.92
                          02/28/2018                     1,000      $29.39
                          02/28/2018                     2,201      $30.97
                          03/06/2018                     3,082      $31.83
                          05/08/2018                      800       $31.00
                          07/19/2018                     1,100      $30.03
                          07/20/2018                      900       $30.06
                          07/24/2018                      331       $28.71

Prices listed are rounded up to two decimal places.
